DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0177497 to Chun et al. in view of U.S. Patent Application Publication 2005/0071579 to Luick.

Regarding claims 1 and 9, Chun shows the claimed memory device configured to store map data mapping a logical address and a physical address as DRAM 104 in Fig. 1, for example.  Chun shows a L2P table 142 in DRAM 104 and this L2P table 142 stores mappings of logical addresses to physical addresses.
Chun shows the claimed controller configured to load the map data as managed NAND controller 108 for example.  Chun teaches that “A cache controller [130] is configured to fetch from the volatile memory device a portion of a logical-to-physical (L2P) address table comprising a compressed version of a L2P mapping for the logical address” (abstract).  In other words, Chun’s managed NAND controller 108 loads/fetches map data from DRAM 104, then decompresses it using compression block 124.  This is further explained in Chun at 0041-0043.
Chun does not teach that his compression ratio is determined based on available storage capacity of the memory.
Luick teaches adaptive memory compression such that when a “compressed memory is approaching full, the software changes the block size to improve the compression ratio” (abstract).  In other words, as the 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement dynamic compression ratios as taught by Luick in Chun’s device so that more data could be stored in the same space.  When a higher compression ratio is used, data is more compressed, and more data can fit in the same amount of space.

Regarding claims 2 and 10, Chun’s managed NAND controller 108 loads map data from DRAM 104 as claimed (see 0041-0043).

Regarding claims 3 and 11, Chun’s DRAM 104 is engaged with Chun’s managed NAND controller 108, as claimed, as shown in Fig. 1, for example.  Luick’s device monitors the available capacity of memory, as claimed (see abstract and 0047, 0052, and 0054).

Regarding claims 4 and 12, Chun’s device receives a read request from SoC 102, parses (decompresses) the L2P data using compression block 124, reads the desired data from NAND 106 using the decompressed map data, .

Allowable Subject Matter
Claims 5-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17-20 are allowed.

Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP § 2123.

Conclusion
	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132